DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 10/04/2022.
Claims 1, 11 and 12 are amended.
Claims 4-9, 13-30 and 36 are cancelled.
Claims 1-3, 10-12, and 31-35 are pending.
Claims 1-3, 10-12, and 31-35 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites  “deciding, by the computerized management system, to encryp by”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. 
101
The claims recite “deciding, by the computerized management system, to encrypt by a processor the shared secret code”. The steps are not an additional element as they are part of the mental process of the abstract idea and would therefore not integrate the abstract idea into a practical application. Deciding is a mental process and falls under the purview of the abstract idea. Therefore, the claim is not patent eligible.
112
Due to Applicant’s amendments and claim cancellations, prior 112(b) rejections are withdrawn.
103
Cronic discloses deciding, by the computerized management system, to encrypt by a processor the shared secret code (¶ 82)
Claim Interpretation – “deciding, by the computerized management system”. Given the system is not claimed to be sentient or capable of machine learning and therefore makes no decisions “deciding” implies a consideration is being made, not that an actual step is being conducted. Deciding to purchase is not the same action as purchasing. 
Cronic - the set of random words are provided in an encrypted format to the third-party merchant 162. The third-party merchant 162 can then decrypt the encrypted set of random words. (¶ 82)

deciding, by the computerized management system, to encryp by the processor the shared secret code (¶ 82)
Claim Interpretation – “deciding, by the computerized management system”. Given the system is not claimed to be sentient or capable of machine learning and therefore makes no decisions “deciding” implies a consideration is being made, not that an actual step is being conducted. Deciding to purchase is not the same action as purchasing. 
Cronic - the set of random words are provided in an encrypted format to the third-party merchant 162. The third-party merchant 162 can then decrypt the encrypted set of random words. (¶ 82)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10-12, and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes

Analysis
In the instant case, claim 1 is directed to a method, and claim 16 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving… and storing …the record … receiving… a secret code request… generating… a shared secret code… deciding…to encrypt…  and deciding…to encrypt….” The claim recites an abstract idea that is directed towards a mental process, in this case, receiving information, and a request, generating a code based on received information and deciding to encrypt information.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does recite additional elements but the elements do not integrate the judicial exception into a practical application. 
The independent claim recites “generating…. a shared secret code”. According to the disclosure (¶ 46-48), “In such a configuration, the entity 245 may use the third party system to generate codes as disclosed herein, or it may generate codes separately using records of its own computerized user management system… Database system 116 may receive the request and generate a shared secret code in S230.” The disclosure does not provide further information as to what algorithm or computational means are required for generating these codes, therefore the limitation also is abstract as the limitation amounts to the generating a code, which can be done by a human mind. 
Additionally, the claims recite “deciding, by the computerized management system, to encrypt by a processor the shared secret code”. Deciding is a mental process and falls under the purview of the abstract idea. 
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a mental process as performed by a generic computer that automates the abstract idea. This automation is not cured by the independent claims.
Claims 2, 3, 11, 12, 15, and 31-35 further describe characteristics and features of the entities and data in the independent claims. Claims 4 recites the abstract idea of encrypting information, which is a mathematical function that can be calculated through a mental process but in this case is automated by a computing device. Claim 10 recites receiving and comparing user information, which has already been discussed as part of the abstract idea. Claim 14 recites rejecting a request based on prohibited parameters. Claim 14 recites a vague limitation; the mental process of an evaluation can determine prohibited process and therefore reject a request.  The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-3, 10-12, and 31-35 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-12, and 31-35 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation "deciding, by the computerized management system, to encrypt”. According to the disclosure (¶ 49) “ the shared secret code transmitted in S235 may be encrypted the public key of the user 255 or the private key of the database 116. The shared secret code transmitted in S240 may be encrypted using the public key of the restaurant 225 or the private key of the database system 116.” The disclosure does not provide an algorithm for a step of a computerized management system capable of a decision being made to encrypt. Dependent claims 2-3, 10-12, and 31-35 are also rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-12, and 31-35 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "deciding, by the computerized management system, to encrypt”. The claim is unclear and indefinite. First, Applicant is claiming a the step of deciding an intended action, not the action step itself. Secondly, the entity performing the decision step is a system. The claim is unclear whether Applicant is attempting to claim a system with decision making abilities that could also decide not to encrypt. The claim is unclear and indefinite. Dependent claims 2-3, 10-12, and 31-35 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-12, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cronic et al. (2020/0202335) (“Cronic”) , and in view of Shewchuk et al. (8,051,469) (“Shewchuk”).
Regarding claim 1,  Cronic discloses receiving, from a first entity at a computer management system, a record of a user and storing the record in an assigned first entity tenant data space, the assigned first entity tenant data space arranged in a tenant data storage of the computer management system such that data in the assigned first entity tenant data space is kept logically separate from data of other tenants sharing the tenant data storage enabling no other tenant to access the data in the assigned first entity tenant data space (¶ 20-23, 33, 35, 37, 47, 75-77) 
Claim Interpretation – “Such that…” recites result language and therefore has no patentable weight ( Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” See MPEP 2111.04.
Cronic - Further, receiving the identity of the token may include receiving a customer record that is associated with a token. Advantageously, in some embodiments, by providing a customer record (or portion thereof, such as a customer record identifier) that is associated with a token to the token access system 122,...  the merchant identifies to the tokenization provider system a desire to share CHD , which is associated with a token , with a second merchant … the merchant 142 can obtain CHD from a customer ( not shown ) during a first or initial transaction . When the merchant 142 provides the CHD to the POS 144 , the POS 144 can provide the CHD to a token access system 122 , which is associated with the tokenization provider system 102… The token access system 122 can store the CHD and the token , as well as the relationship between the token and the CHD , at the token / CHD relationship repository 132 , which is part of the tokenization provider repository system 130 … The token / CHD relationship repository 132 can generally include any system that can store CHD and tokens , as well as the relationship between the tokens and the CHD . The token access repository 134 can generally include any system that can store information associated with identifying who can access the tokens and CHD maintained by the tokenization provider system 102. This information can include user identification information , user authentication information , and user / token relationship information , to name a few . The CHD access log repository 136 can generally include any system that can store information associated with token and CHD access by users of the tokenization provider system 102. These users can include both users who use the tokenization provider system 102 for tokenization services ( e.g. the merchant 142 ) and users who access the tokenization provider system 102 to access shared tokens or CHD ( e.g. the third - party merchant 162 ) . In one embodiment , the token / CHD relationship repository 132 , the token access repository 134 , and the CHD access log repository 136 can be combined or divided further   (¶ 23, 33, 37, 75)

receiving, at the computerized management system from the first entity, a secret code request, the secret code request containing an first entity identifier of the first entity and an second entity identifier of the second entity, the secret code request, when received at the computerized management system representing  a transaction transfer request from the second entity requesting to transfer a transaction between the second entity and an account the user has with the first entity (¶ 23, 33, 38, 44, 51, 62, 63, 77, 100)
Cronic - , the merchant identifies to the tokenization provider system a desire to share CHD , which is associated with a token , with a second merchant … the merchant 142 can obtain CHD from a customer ( not shown ) during a first or initial transaction . When the merchant 142 provides the CHD to the POS 144 , the POS 144 can provide the CHD to a token access system 122 , which is associated with the tokenization provider system 102… the merchant 142 can send the token or token identifier and a merchant identifier associated with the third - party merchant 162 to the token access system 122 … the customer 602 provides a product or service request to the merchant 604 for a product or service that may be provided by the third-party merchant 608. For example, the request may be for opera tickets, flowers, or for an appointment at a spa. At event 6, the merchant 604 authorizes the third-party merchant 608 to access the token at the tokenization provider system 606 by communicating the authorization to the tokenization provider system 606. The tokenization provider system 606, at event 7, generates an authorization factor, such as a set of four random words, and associates the third-party merchant with the authorization factor and the token.  (¶ 23, 33, 38, 100)

generating, at the computerized management system in response to receiving the secret code request, a shared secret code, the shared secret code based on a combination of data in the received (¶ 24, 28, 33, 52, 100)
Cronic - once the second merchant acquires the CHD , the second merchant can use the tokenization provider system , or the second merchant's tokenization provider system , to obtain a new token associated with the CHD and the second merchant . … The tokenization provider system 102 is associated with a tokenization provider ( not shown ) and can generally include any system capable of creating a token associated with CHD , storing the token and the CHD , and providing the token to a user ( e.g. a merchant 142 ) of the tokenization provider system 102… This token can be generated by the token access system 122 or a token generation system ( not shown ) that is associated with the tokenization provider system 102… the customer 602 provides a product or service request to the merchant 604 for a product or service that may be provided by the third-party merchant 608. For example, the request may be for opera tickets, flowers, or for an appointment at a spa. At event 6, the merchant 604 authorizes the third-party merchant 608 to access the token at the tokenization provider system 606 by communicating the authorization to the tokenization provider system 606. The tokenization provider system 606, at event 7, generates an authorization factor, such as a set of four random words, and associates the third-party merchant with the authorization factor and the token.  (¶ 24, 28, 33, 100)

deciding, by the computerized management system, to encrypt by a processor the shared secret code (¶ 82)
Claim Interpretation – “deciding, by the computerized management system”. Given the system is not claimed to be sentient or capable of machine learning and therefore makes no decisions “deciding” implies a consideration is being made, not that an actual step is being conducted. Deciding to purchase is not the same action as purchasing. 

Cronic - the set of random words are provided in an encrypted format to the third-party merchant 162. The third-party merchant 162 can then decrypt the encrypted set of random words. (¶ 82)

deciding, by the computerized management system, to encryp by the processor the shared secret code (¶ 82)
Claim Interpretation – “deciding, by the computerized management system”. Given the system is not claimed to be sentient or capable of machine learning and therefore makes no decisions “deciding” implies a consideration is being made, not that an actual step is being conducted. Deciding to purchase is not the same action as purchasing. 
Cronic - the set of random words are provided in an encrypted format to the third-party merchant 162. The third-party merchant 162 can then decrypt the encrypted set of random words. (¶ 82)

wherein the transmitted shared secret code received by  the second entity is configured to be compared to the transmitted shared secret code received by the user thereby indicating to the second entity whether the user possesses the account with the first entity and confirming transfer of the transaction between the user and the second entity to the first entity (¶ 25, 44, 53, 92).
Cronic - , the CHD , and the second merchant . In one embodiment , to access the token and / or CHD , the tokenization provider system can request that the second merchant present the authorization factor as part of the user authentication process . … system 122 via a computing system 164 or a POS 166. The third - party merchant 162 authenticates with the token access system 122 and can then request the CHD associated with a token by providing a copy of the token or a token identifier associated with the token to a CHD access system 124… a subset of the CHD is presented to the third-party merchant 162 enabling the third-party merchant 162 to log the transaction and/or to verify that the transaction is associated with the correct CHD or customer.  (¶ 25, 44, 92)

Cronic does not disclose encrypted first entity identifier and the received encrypted second entity identifier; with one of a public key of the user or a private key of the computerized management  system, encrypting the shared secret code accordingly, and thereafter transmitting the encrypted shared secret code to an electronic communication device of the user; and with one of a public key of the second entity or the private key of the computerized management system, encrypting the shared secret code accordingly, and thereafter transmitting the encrypted shared secret code to the second entity.

Shewchuk teaches  encrypted first entity identifier and the received encrypted second entity identifier(claim 1, 3)
Shewchuk - wherein the first encrypted identifier is encrypted with the first cryptographic session key; wherein the second encrypted identifier is encrypted with the second cryptographic session key; and (claim 1, 3)

with one of a public key of the user or a private key of the computerized management  system, encrypting the shared secret code accordingly, and thereafter transmitting the encrypted shared secret code to an electronic communication device of the user; and with one of a public key of the second entity or the private key of the computerized management system, encrypting the shared secret code accordingly, and thereafter transmitting the encrypted shared secret code to the second entity(Abstract; column 4, line 9-18, column 5, line 40-50, column 7, line 50-60)
Shewchuk- The identity token is encrypted utilizing public-key cryptography. … . The identity token is encrypted utilizing the private key of a public-key cryptographic key pair at step 88…. The user can receive the identity information stored in the memory portion 14 as identity tokens encrypted for recipients of that information as approved by the user… The encrypted identity token, E. {IT}, and the encrypted identifier, E {ID, are formed into a message 34. In accordance with the exemplary scenario, the message 34 is trans mitted to the publisher's server (e.g., server processor 20). (Abstract; column 4, line 9-18, column 5, line 40-50, column 7, line 50-60)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cronic (¶ 4), which teaches “the tokenization system may be configured to electronically transmit the token to the first merchant so as to enable the first merchant to perform a first transaction for the customer … the token-access granting system may be configured to authorize the second merchant to access one or more of the token and the CHD, thereby enabling the second merchant to perform a second transaction for the customer”  and Shewchuk (column 1, line 13-35), which teaches “security is paramount when transferring personal information via a network, such as the Internet” in order to provide a security for a user’s identity (Shewchuk; column 1, line 13-35).
Regarding claim 2 , Cronic discloses wherein the shared secret code is uniquely generated based on the first entity identifier and a second entity identifier (¶ 37, 51, 59).  
Regarding claim 3, Cronic discloses wherein the first entity identifier and the second entity identifier uniquely identify the first entity and the second entity, respectively (¶ 37, 57).  
Regarding claim 10, Cronic discloses  receiving the record of the user provided by the user; and comparing the user data with pre-existing data associated with a user ID (¶ 28-31, 37).  
Regarding claim 11, Cronic discloses wherein a first entity identifier of the first identity is concealed from the second entity (¶ 20-23, 33, 35).   
Regarding claim 34, Cronic discloses wherein the shared secret code is generated by combining the first entity identifier and the second entity identifier with a mathematical algorithm (¶ 33-37, 51, 58, 59, 76, 77, 106).  
Regarding claim 35, Cronic discloses wherein transmitting the shared secret code to the second entity and the user is transmitted for receipt by at least one of an e-mail, an SMS/EMS/MMS message, a text message, a voice call, a social media instant message, a web browser, or a software application (¶ 63, 77, 81, 101).  
Claims 12 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cronic et al. (2020/0202335) (“Cronic”) , in view of Shewchuk et al. (8,051,469) (“Shewchuk”).and further in view of Dutta (US 6971009) (“Dutta”).
Regarding claim 12,  Neither Cronic nor Shewchuk teaches wherein a second entity identifier of the second identity is concealed from the first entity. Dutta teaches wherein a second entity identifier of the second identity is concealed from the first entity (column 4, line 20-34; claim 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cronic (¶ 4), which teaches “the tokenization system may be configured to electronically transmit the token to the first merchant so as to enable the first merchant to perform a first transaction for the customer … the token-access granting system may be configured to authorize the second merchant to access one or more of the token and the CHD, thereby enabling the second merchant to perform a second transaction for the customer”, Shewchuk (column 1, line 13-35), which teaches “security is paramount when transferring personal information via a network, such as the Internet” and Dutta(column 2, line 17), which teaches “to bind a customer to a ticket using the customer's own security features” in order to track a customer’s transaction to the right user securely (Dutta; column 1, line 23-67, column 2, line 6-17).
Regarding claim 31, Dutta teaches wherein the shared secret code request is encrypted by a public key of the user stored at the computer management system  (column 11, line 65-67, column 12, line 1-11).  
Regarding claim 32, Dutta teaches wherein the first entity identifier and the second entity identifier of the secret code request includes an encrypted first entity identifier and an encrypted second entity identifier using a public key of the computerized management system  (column 16, line 54-67, column 17, line 1-3; claim 18).  
Regarding claim 33, Dutta teaches wherein the first entity identifier and the second entity identifier of the secret code request includes an encrypted first entity identifier and an encrypted second entity identifier using a private key of the first entity (column 16, line 54-67, column 17, line 1-3; claim 18).  
Regarding claims 15 and 30, Shewchuk discloses wherein the code is received by a personal computing device in possession of the user (Abstract; column 4, line 9-18, column 5, line 40-50, column 7, line 50-60)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Washington et al., (US 20190378369) teaches sending charges to a user’s room.
Padmanabhan( US 11,288,280) teaches the multiple tenants and transfers and includes consensus blockchain
Shanmugam et al. (US 2020/0005301) (“Shanmugam”) teaches the transaction between two merchants transferring a transaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685